      2:20-cv-03792-RMG          Date Filed 11/16/20       Entry Number 42         Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION


ProPac, Inc.,                             )
                                          )
                Plaintiff,                )
                                          )
         vs.                              )            C.A. No. 2:20-3792-RMG
                                          )
$5,219,224.20 U.S. Dollars Deposited      )
to the Account of Medical Biowaste        )
Solutions, Inc., in rem, Medical Biowaste )
Solutions, Inc., and Atlantic Group USA, )
Inc., in personam,                        )
                                          )            ORDER AND OPINION
                Defendants.               )
                                          )
____________________________________)

       This matter comes before the Court on a motion for a preliminary injunction by Plaintiff

ProPac, Inc. (“ProPac”) under Rule 65 of the Federal Rules of Civil Procedure. (Dkt. No. 4). For

the reasons set forth below, the motion is granted.

                                       Factual Background

       This action arises out of efforts by ProPac to acquire over 1 million boxes of surgical gloves

to meet the urgent demand of its customers for PPE. ProPac approached Defendant Atlantic Group

USA, Inc. (“Atlantic”), a company active in the medical supply business, to seek its assistance in

locating such a large supply of gloves. Atlantic, in turn, reached out to Medical Biowaste

Solutions, Inc. (“MBS”) in late May 2020, dealing with Randall Roth (“Roth”). 1 Roth informed



1
 Roth’s status with MBS has been something of a moving target. At a November 4, 2020 hearing,
counsel for MBS identified Roth as the CEO of MBS. (Dkt. No. 18 at 20). Roth then filed a
declaration with the Court stating that “[a]t all relevant times related to this action, I was employed
by Defendant Medical Biowaste Solutions, Inc. (MBS) in the position of VP of Sales.” (Dkt. No.
25 at 1). At a hearing on November 12, 2020, Roth testified that in late June 2020 he left his
position with MBS and became CEO of another entity, with overlapping majority ownership, MBS
                                                  1
         2:20-cv-03792-RMG       Date Filed 11/16/20     Entry Number 42        Page 2 of 8




Atlantic that MBS had access to the product and could fill Atlantic’s order. (Dkt. No. 33-1 at 1-2).

According to the declaration of Brett Block, CEO of Atlantic, Roth represented to him that MBS

“had access to product and product production of PPE and could supply it to Atlantic Group’s

customer, ProPac.” (Id.). Block stated in his declaration that he advised Roth that ProPac was its

“end-buyer” and that MBS assisted in the design of packaging for the gloves that was labeled in

the name of ProPac and included its address in North Charleston, South Carolina. (Id. at 2). A

copy of the package design was provided to the Court, which plainly carries ProPac’s logo and

address in South Carolina. (Id. at 9-10).

          On June 9, 2020, MBS contracted with Atlantic to deliver one million boxes of surgical

gloves for the price of $8,032,800. (Dkt. Nos. 23-2, 23-5). ProPac was not a signatory to this

contract. MBS reported to Atlantic that it had contracted with a Hong Kong based company, Gold

Mark Development Ltd. (“Gold Mark”), to ship 322,000 boxes of gloves by June 27, 2020 and

678,000 boxes by July 5, 2020. (Dkt No. 15-2); (Dkt. No. 23-8). Gold Mark represented it had

arranged with a Vietnam based company, VRG Khai Hoan, to produce the gloves. (Dkt. No. 23-8

at 1).

          Relying on MBS’ representations, ProPac transferred to Atlantic $5,219,224.20.

Complaint, (Dkt. No. 1 ¶ 11). Thereafter, over a period of several weeks, Atlantic wired to MBS




Medical Technologies, Inc. (Dkt. No. 40 at 17, 19-20). Around this time, Roth changed his email
address to randall@mbsmedtech.com. (Dkt No. 33-1 at 7, 13). Roth acknowledges, however, that
he nevertheless continued to act on behalf of MBS regarding the transaction at the center of this
litigation, communicating by phone and email with senior employees of Atlantic and ProPac. (Dkt.
No. 40 at 20, 25-26, 58-59). Further, Atlantic’s general counsel testified that he dealt with Roth
regarding this matter in September 2020. (Id. at 64). MBS has plainly blurred the lines between
itself and the similarly named MBS Medical Technologies, Inc. When Roth suggested that
Atlantic begin dealing with MBS’ counsel John Marshall on this matter, Atlantic was given the
email address of John.marshall@mbsmedtech.com. (Dkt. No. 33-1 at 44).
                                                 2
      2:20-cv-03792-RMG         Date Filed 11/16/20      Entry Number 42        Page 3 of 8




a total $4,150,908 from the ProPac funds it was holding. (Dkt No. 23-12 at 1-2). MBS wired

$1,899,000 to Gold Mark at DBS Bank (Hong Kong) Ltd. (Id. at 4).

       When the promised shipping dates came and went with no delivery of the surgical gloves,

MBS was made aware of ProPac’s great concern over the missing gloves. On June 30, 2020, Roth

wrote Brett Block, CEO of Atlantic, and Skip Stevenson, vice president of ProPac, that “we have

hand off of gloves tomorrow.” He demanded full payment “at the time of shipment” and sought

“a very heavy fee to airfreight the entire order.” (Dkt. No. 33-1 at 13). Roth sought confirmation

that “Atlantic Group and Propac are accepting responsibility for payment of the air freight.” (Id.).

On July 6, 2020, Roth wrote a series of emails to Block and Stephenson demanding additional

payment of $300,000 for freight and the balance due of $3,439,092. (Id. at 19, 24). When Atlantic

and ProPac did not promptly respond, Roth sent further emails that day to Block and Stephenson

threatening to put the gloves on a ship for delivery, rather than air freight, when he knew ProPac

had an urgent need for immediate delivery. (Id. at 18). Roth further acknowledged he had at least

one telephone conference regarding the gloves that included Skip Stevenson of ProPac and Brett

Block of Atlantic. (Dkt Nos. 33-1 at 3; Dkt. No. 40 at 59). No gloves have ever been delivered by

MBS and there has been no return of the over $4 million of ProPac’s money paid by Atlantic to

MBS.

       After the gloves did not arrive, Roth told Atlantic that if the company canceled its order,

its money would be refunded within two weeks. (Dkt. No. 33-1 at 36-37). After Atlantic canceled

its order, no refund came. Subsequently, MBS asserted that its failure to deliver the promised

gloves or return the funds it sent to Gold Mark was the result of a Vietnamese government

enforcement action, for alleged corruption, against the manufacturer. The Court entered an order

directing MBS to produce any evidence of this alleged Vietnamese government enforcement



                                                 3
     2:20-cv-03792-RMG          Date Filed 11/16/20      Entry Number 42        Page 4 of 8




action. (Dkt. No. 19 at 2). No documents were produced. Roth testified at the November 12, 2020

hearing that he had given documents to MBS’ counsel regarding this alleged Vietnamese

government enforcement action. (Dkt. No. 40 at 47, 54). No explanation has been provided by

MBS as to why such documents, if they exist, have not been produced.

       On October 28, 2020, Plaintiff filed its complaint, alleging MBS is engaged in an ongoing

fraudulent scheme characterized by a pattern of “false promises,” “deceptive statements,” and the

delivery of “no gloves.” (Dkt. No. 1 ¶¶ 18-21). ProPac alleges that MBS converted its funds and

diverted them to MBS-related entities. (Id. ¶¶ 21, 25-26, 46-51). ProPac alleges this scheme was

undertaken with MBS knowing “that it would not or could not provide the gloves to ProPac.” (Id.

¶ 25). ProPac’s causes of action include, inter alia, claims for conversion and breach of fiduciary

duty, and ProPac seeks an accounting and constructive trust over the allegedly converted funds.

       On October 28, 2020, ProPac also filed a motion for a temporary restraining order and

preliminary injunction. (Dkt. No. 4).      ProPac seeks a “temporary Restraining Order and

Preliminary Injunction restraining and enjoining Defendants [MBS and Atlantic], and any

transferees of MBS and/or Atlantic Group, of and from the disbursement or further disbursement

or other disposition of that certain $5,219,224.20 conveyed to Atlantic Group by ProPac and, in

turn, conveyed to MBS by Atlantic Group, in exchange for the provision of goods and services

that were never delivered to ProPac, the true ownership of said monies being claimed by ProPac.”

(Id. at 1). On November 4 and 12, 2020, the Court held hearings on ProPac’s motion. At the

November 12, 2020 hearing, after the Court indicated to MBS that it denied MBS’ motion to

dismiss for lack of personal jurisdiction—with a written order to follow—counsel for MBS

consented to ProPac’s request for a preliminary injunction. (Dkt. No. 40 at 9-10). ProPac accepted




                                                4
      2:20-cv-03792-RMG           Date Filed 11/16/20       Entry Number 42         Page 5 of 8




MBS’ stipulation. (Id. at 75). Atlantic supports ProPac’s motion. (Dkt. No. 30). ProPac’s motion

is fully briefed and ripe for disposition.

                                             Legal Standard

        Preliminary injunctions are “extraordinary remedies involving the exercise of very far-

reaching power to be granted only sparingly and in limited circumstances.” MicroStrategy, Inc. v.

Motorola, Inc., 245 F.3d 335, 339 (4th Cir. 2001). Usually, preliminary injunctions “aim to

maintain the status quo and prevent irreparable harm while a lawsuit remains pending.” Pashby v.

Delia, 709 F.3d 307, 319 (4th Cir. 2013). In seeking such an injunction, “[a] plaintiff [ ] must

establish that he is likely to succeed on the merits, that he is likely to suffer irreparable harm in the

absence of preliminary relief, that the balance of equities tips in his favor, and that an injunction

is in the public interest.” Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008).

                                               Discussion

    A. Satisfaction of the Winter Factors

        The Court finds that ProPac has sufficiently demonstrated each of the four Winter factors

to warrant issuance of the preliminary injunction under Rule 65(a).

        First, considering the extensive factual record before the Court, described supra, ProPac is

likely to succeed on the merits of its claims. The Court also finds that ProPac has demonstrated

that it faces irreparable harm absent issuance of injunctive relief. Here, though ProPac transferred

over $ 5 million to Atlantic, and Atlantic over $ 4 million to MBS, ProPac has not received a single

glove to date nor has MBS responded to Atlantic’s requests for reimbursement or for an

accounting. Therefore, this factor weights in ProPac’s favor. Third, the equities weigh in favor of

imposing injunctive relief in these circumstances, especially in light of MBS’ consent to ProPac’s

requested relief. Lastly, ProPac has demonstrated that issuance of a preliminary injunction is in



                                                   5
      2:20-cv-03792-RMG          Date Filed 11/16/20       Entry Number 42         Page 6 of 8




the public interest. See (Dkt. No. 4 at 8) (arguing “the public will benefit from the exercise of

proper control over monies paid over to others in good faith, in the apparent conduct of business,

when, as in this instance, a party or parties simply fail to perform and likewise fail to return monies

paid in good faith despite the failure to perform obligations under an agreement”).

   B. Imposition of a Security Requirement, Pursuant to Rule 65(c)

       Rule 65(c) mandates that the Court “may issue a preliminary injunction . . .only if the

movant gives security in an amount that the court considers proper to pay the costs and damages

sustained by any party found to have been wrongfully enjoined or restrained.” Fed. R. Civ. P.

65(c). ProPac requests that the Court set the bond amount as it sees fit or waive the security

requirement altogether. (Dkt. No. 4 at 8-9). Imposition of the Rule 65(c) security requirement “is

mandatory and unambiguous” and the district court “is not free to disregard the bond requirement

altogether.” Hoechst Diafoil Co. v. Nan Ya Plastics Corp., 174 F.3d 411, 421 (4th Cir. 1999).

Nonetheless, the court retains “discretion to set the bond amount in such sum as the court deems

proper.” Id. Moreover, the Court has “discretion to set a bond amount of zero where the ...

restrained party faces no likelihood of material harm.” Md. Dept. of Human Res. v. U.S. Dept. of

Agric, 976 F.2d 1462, 1483 n.23 (4th Cir. 1992); see also Int'l Controls Corp. v. Vesco, 490 F.2d

1334 (2d Cir. 1974) (approving district court’s fixing bond amount at zero in the absence of

evidence regarding likelihood of harm).

       Here, ProPac allege that MBS has wrongfully converted its funds and the record before the

Court shows that neither MBS nor Atlantic have delivered a single glove to ProPac. Thus,

considering MBS’ consent to the instant motion, (Dkt. No. 40 at 75), and considering the factual

findings made supra, the Court finds MBS bears no risk of sustaining “costs or damages”

associated with preserving the status quo of the funds. See Hoechst Diafoil Co., 174 F.3d at n.3



                                                  6
      2:20-cv-03792-RMG          Date Filed 11/16/20      Entry Number 42         Page 7 of 8




(“In fixing the amount of an injunctive bond, the district court should be guided by the purpose

underlying Rule 65(c), which is to provide a mechanism for reimbursing an enjoined party for

harm it suffers as a result of an improvidently issued injunction or restraining order.”).

       The Court sets ProPac’s Rule 65(c) bond in the amount of $ 0.00.

   C. Contents and Scope of the Preliminary Injunction, Pursuant to Rule 65(d)

       Rule 65(d) mandates the contents and scope of every injunction or restraining order.

Accordingly, the Court makes the following specific findings and orders:

       The reason for issuance of this preliminary injunction is, the Court having found that

ProPac satisfied the Winter standard, to maintain the status quo of fungible assets, specifically

$5,219,224 conveyed to Atlantic Group by ProPac and, in turn, conveyed to MBS by Atlantic

Group, in exchange for the provision of goods and services that were never delivered to ProPac.

       The specific terms of this preliminary injunction are as follows: Defendants Atlantic Group

USA, Inc. and Medical Biowaste Solutions, Inc. are HEREBY RESTRAINED until further order

from this Court from (1) effectuating any transfers, disbursements, or other disposition of the

$5,219,224 transferred to Atlantic by ProPac and, in turned, conveyed to MBS by Atlantic; (2)

destroying documentary or other information in their possession and control that may be

reasonably required to create an accounting of said funds.

       The persons bound by this preliminary injunction are Atlantic and MBS, including their

respective employees, officers, representatives and agents, as well as any other person exercising

control over the $5,219,224 in question or any other person in active concert or participation with

Atlantic or MBS or their employees, officers, representative and agents. Fed. R. Civ. P. 65(d)(2).




                                                  7
     2:20-cv-03792-RMG        Date Filed 11/16/20    Entry Number 42       Page 8 of 8




                                        Conclusion

       Based on the foregoing, the Court GRANTS ProPac’s motion for a preliminary injunction.

(Dkt. No. 4).

       AND IT IS SO ORDERED.



                                           s/Richard Mark Gergel
                                          _____________________________________
                                          Richard Mark Gergel
                                          United States District Judge


           16 2020
November __,
Charleston, South Carolina




                                             8
